                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA


JOE CURTIS HARRIS,                      )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )      Case No. CIV-19-761-SLP
                                        )
GRADY COUNTY LAW                        )
ENFORCEMENT CENTER,                     )
                                        )
      Defendant.                        )

                                      ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Suzanne Mitchell entered November 13, 2019 [Doc. No. 7]. No objection to the

Report and Recommendation has been filed nor has an extension of time in which to object

been sought or granted. Therefore, the Report and Recommendation of the Magistrate

Judge is ADOPTED in its entirety and Plaintiff’s Complaint is DISMISSED WITHOUT

PREJUDICE.

      IT IS SO ORDERED this 2nd day of January, 2020.
